Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed November 5th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The present invention is directed toward a processor using a branch predictor that stores encoded prediction data used to predict if a branch instruction should be taken or not.  Control circuitry of the branch predictor selectively varies the mapping between the prediction value of the encoded data and the output prediction.  The closest prior arts of record are Bonanno (US 2015/0268957) and Navada (US 2017/0332810).
Bonanno teaches a processor using a branch predictor that stores prediction data used to predict if a branch instruction should be taken or not.  Control circuitry of the branch predictor selectively varies the mapping between the prediction value of the data and the output prediction.  However, Bonanno fails to teach the prediction data being encoded or selectively varying the mapping of the encoding to the output prediction.
Navada teaches a processor using a branch predictor that stores encoded context data as branch prediction data.  However, Navada also fails to teach selectively varying a mapping of the encoding to the output prediction.
Therefore, the references, when taken alone or in combination, do not teach selectively varying a mapping of an encoding of a branch prediction value to the output prediction in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182